Citation Nr: 1434980	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE


Entitlement to a waiver of indebtedness in the calculated amount of $8,222.94, to include the preliminary question of whether creation of the debt was improper because there was VA administrative error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from September 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Debt Management Center in Philadelphia, Pennsylvania.  The Committee on Waivers and Compromises (COWC) denied the Veteran's request for waiver of repayment of the overpayment in December 2006.  The claims file was transferred to the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the RO issued a January 2011 statement of the case (SOC) which confirmed the January 2008 denial of the Veteran's request for waiver of overpayment.
 
The Veteran requested a hearing regarding his disagreement with the December 2006 determination that no part of an overpayment in the calculated amount of $8,222.94 would be waived.  A hearing was scheduled for January 2008.  The Veteran, who remained incarcerated, did not appear for the hearing.  His request for a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The Veteran advised VA in April 2006 that he had been convicted of a felony in April 2006 and was incarcerated for that felony.   

2.  VA notified the Veteran in October 2006 that his benefits were reduced effective June [redacted], 2006, 62 days after his felony conviction and incarceration.  

3.  Creation of the overpayment of benefits from June [redacted], 2006 to October 2006 was not due solely to VA administrative error.
 
4.  Recoupment of the overpayment did not defeat the purpose of the award of VA disability compensation benefits and was not against equity and good conscience.

CONCLUSIONS OF LAW

1.  The overpayment of $8,222.94 was properly calculated and created and is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. §§ 1114, 5112, 5302 (West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b), 3.500, 3.665 (2013).
 
2.  The criteria for waiver of recovery of an $8,222.94 overpayment of disability compensation benefits are not met.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argued, in an October 2006 communication, that VA administrative error was the cause of the overpayment, since VA continued to send his benefit payment even though the Veteran promptly advised VA in April 2006 of his conviction of a felony in April 2006.  He also sought waiver of the overpayment on the basis that recovery by VA of those funds was against equity and good conscience.  He argued that his son's need for the funds for support and his need for the funds for incidentals of incarceration and medical needs arising from his total disability required waiver of the overpayment.    

The Veteran's contention that the overpayment resulted solely from VA administrative error is, in effect, a challenge to the validity of a debt.  That issue, creation of the debt, although not addressed by the RO as a separate issue in its January 2011 Statement of the Case, was addressed as a threshold determination in making the decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, compensation for service-connected disabilities.  See 38 C.F.R. § 1.956(a).

By law, if an incarcerated beneficiary is rated as 20 percent or more disabling, the monthly benefit authorized during incarceration may be no greater than the amount allowed for a 10 percent rating.  38 U.S.C.A. § 5302, 1114(a).  At the relevant time period for purposes of this appeal, $112 monthly was the amount authorized for a 10 percent rating.

As defined for purposes of determination of validity of a debt and purposes of wavier of overpayment, a debt is not valid if it is wholly due to sole administrative error on the part of VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Id.  Neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 

As noted above, the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this case, the RO considered the Veteran's argument that VA error was the cause of the overpayment, but determined that VA action was not the sole cause of the creation of the debt.  Thus, the RO made a preliminary determination that the debt was valid.  The facts support that determination.   

In September 2005, the Veteran was notified that VA proposed to reduce the amount of VA compensation benefits, based on information from the Social Security Administration (SSA) that the Veteran was incarcerated beginning in January 2005.  

By correspondence dated in October 2005, the Veteran advised VA that he had been arrested, but was incarcerated only briefly before posting bail.  The Veteran indicated that a trial date had been set, and that he had returned to jail, awaiting trial, but that there was no conviction, since the trial had not yet been held.  The Veteran argued that the proposed reduction was in error, as he had not been convicted of a felony and had not been incarcerated for 60 days.  

A November 2005 Report of Contact reflects that a VA employee confirmed that the Veteran was being held pending trial and that there was no conviction on the felony charge.  The Veteran was notified, by a November 2005 letter, that the proposed reduction would not be implemented and that the Veteran would continue to receive his total disability compensation.  

Important in this case, following the above, a November 2005 letter to the Veteran advised him that, if he were to be convicted of a felony, his benefits would be reduced to the 10 percent compensation rate beginning the 62nd day of incarceration after conviction.

Clearly, the Veteran understood prior to the overpayment what would occur when he was convicted of a felony. 

On April 28, 2006, VA received a letter from the Veteran advising VA that he had been convicted of a felony earlier that month (in April 2006), and was incarcerated.  In October 2006, the RO advised the Veteran that his VA compensation should have been reduced to the 10 percent rate beginning on June [redacted], 2006, and that payment to him of his full benefits from June 2006 to October 2006 had created an overpayment.  The letter also advised the Veteran that an apportionment of benefits could be made to the person caring for the Veteran's son until the son reached age 18 in March 2007.  

In a November 2006 letter, the Veteran asked for waiver of the overpayment of $8,222.94.  He stated that it would be a hardship to him if he did not receive some benefit monthly.  He reported that, even though he was in jail, he needed at least $250 monthly to buy toiletries, underwear, aspirin, medication, pay co-payments for medical services while in jail.  The Veteran also indicated that he needed his VA compensation benefits to support his son. 

In a letter dated in December 2006 (received by the RO in January 2007), the Veteran challenged the amount being used to calculate the monthly reduction of his debt, contending that he was entitled to a monthly benefits of $248, because that was 10 percent of his monthly award.  He argued that the debt should be reduced by at least that amount for each month benefits were withheld.  This statement is not, however, a disagreement with the calculated debt amount of $8,222.94.  

In February 2007, the Veteran was advised that the maximum monthly benefit authorized for an incarcerated Veteran was based on the rate authorized by statute (Congress) for a service-connected disability rated as 10 percent compensable.  The Veteran was notified that the monthly rate authorized by statute for 10 percent disability was $112.00.  38 U.S.C.A. § 1114(a)(as in effect in June 2006) (increased to $115 effective in December 2006).  The Veteran did not thereafter contend that he was entitled to a monthly benefit in excess of $112.  The Board agrees that the Veteran was entitled to no more than the benefit rate authorized for 10 percent disability, and finds that the RO accurately determined that $112 was the appropriate benefit rate for the Veteran during the period when the overpayment was created while the Veteran was in jail.

In December 2006, the Veteran alleged that he is not responsible for the failure of the VA to timely reduce his benefits payments due to his incarceration.  The Veteran contended that creation of the debt was due solely to VA administrative error, alleging that, had VA timely reduced the amount of the monthly payment to the Veteran, no overpayment would have been created.  

In the January 2011 SOC, the RO considered the Veteran's contention that the calculated overpayment was the result of administrative error by VA.  The SOC informed the Veteran that his April 2006 letter advising VA of his incarceration and his awareness that he was entitled to only 10 percent of the benefit upon 60 days from the date of incarceration established that the Veteran was aware that he was not entitled to continued receipt of the full benefit.  The RO stated that, since the Veteran was "aware that the adjustment would be made," the overpayment resulting from the Veteran's use of the entire amount of benefits paid after June [redacted], 2006 was not solely due to VA administrative error.   

The Board agrees that the record and the Veteran's own submissions establish that the Veteran was aware that his compensation would be reduced and that an overpayment would be created if he received benefits to which he was not entitled.  Thus, VA was not solely responsible for creating the overpayment.  Although the overpayment would have been avoided if VA had processed the reduction within 60 days after the Veteran's incarceration, the Veteran was on notice that an overpayment would be created beginning 60 days after his incarceration, if he received and spent the full monthly amount of benefits.  

The Veteran's November 2005 letter to VA, advising VA that his benefits should not be reduced because he had not yet been convicted of a felony, reflects that the Veteran was aware that his benefits would be reduced if he was convicted and incarcerated.  His April 2006 letter advising VA that he had been convicted of a felony in April 2006 reflects that he was aware that his benefits would be reduced following his conviction.  Moreover, the November 2005 letter to the Veteran from VA had advised the Veteran advised the Veteran that his compensation benefits would be reduced to the 10 percent rating level 62 days after his conviction.  

The Veteran was initially notified that waiver of repayment was not appropriate, because he had not timely notified VA of his conviction.  The January 2011 SOC more correctly notified the Veteran that the creation of the debt was valid because the Veteran's own communications acknowledged that he knew he was not entitled to continuation of his full benefit after his conviction for a felony.  Thus, the RO determined that VA's failure to act before an overpayment could be created was not an administrative "error" which was the sole cause of the overpayment.

The Veteran's contention that the overpayment was created solely by VA error, on the basis that VA failed to reduce his benefits before an overpayment was created, is not consistent with the record.  The January 2011 SOC adequately advised the Veteran that his allegation of VA administrative error did not render the creation of the overpayment invalid.  The RO, with a heavy backlog of cases, cannot always act following notice of a change in the Veteran's status immediately.  The Veteran in this case clearly knew that the compensation he was receiving during his incarnation was too high. 

Even though the SOC did not specifically include a citation to Schaper, 1 Vet. App. 430, the SOC was sufficient to advise the Veteran that creation of the debt was proper.  The determination that the debt was properly created was based on the correct facts.  Remand to further consider the propriety of the creation of the debt is not required.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013).  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  

In this case, the COWC and RO determined that the Veteran's conduct did not preclude consideration of waiver of the debt.  The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board finds no evidence in the claims file of any intent to deceive VA as to fact of the Veteran's conviction or incarceration.  The Veteran promptly notified VA of the date of his conviction and incarceration.  The Board does not disagree with the COWC and RO determinations that waiver is not precluded by the Veteran's actions.

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) balancing of faults - weighing fault of the debtor versus the fault of the VA; (3) undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  The Veteran's own correspondence demonstrates that he was aware that his benefits would be reduced, and when, and to what level.  There is no evidence that he sought clarification of the expected date of reduction, or that he attempted to advise VA that he was still receiving benefits or to seek VA guidance about whether an overpayment was being created.  

The Veteran had been notified of the possibility that an overpayment could be created.  He continued to accept and spend benefits to which he knew or should have known that he might not be entitled.  As previously indicated, the Veteran was notified that the law requires reduction of benefits of persons incarcerated for more than 60 days following conviction of a felony.  See November 2005 letter to Veteran. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that the Veteran promptly notified VA of his felony conviction, but did not take any other action to avoid an overpayment, such as to advise VA that he was still receiving full benefits, or to return his benefits check.  VA updated the computerized benefits information to show the Veteran's status as incarcerated in October 2006, creating an overpayment of benefits issued to the Veteran after June [redacted], 2006.  

The Board again notes that VA notices to the Veteran, especially notices issued in 2005, when VA was first informed that the Veteran had been incarcerated, in essence advised the Veteran that a change in entitlement status might not be stopped in time to prevent overpayment.  Because the Veteran could have taken action to prevent overpayment, this element does not require a finding that recovery of the overpayment would be against equity and good conscience. 

The third element for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Here, the Veteran has alleged that repayment of the debt would result in financial hardship to him and his son during his incarceration.  However, it does not appear from the record that the Veteran took measures to avoid such hardship or that he reported any specific hardship to VA.  The Board finds this argument somewhat less than persuasive.  The Board does not find that the Veteran's need for items not provided by the incarcerating facility so significant as to require waiver of the overpayment.

The Veteran also contended that recoupment of the overpayment would result in harm to his son, which the Board takes very seriously.  However, as noted, the Veteran was advised that apportionment for his minor son could be sought by the person who was the son's custodian while the Veteran was incarcerated.  The record reflects that the Veteran's son reached age 18 during the pendency of this claim.  The Veteran's contention that waiver should be granted to prevent harm to his son is less than persuasive.  

The Veteran argued that waiver of recovery of the indebtedness in the amount of $8,222.94 should be granted so that the Veteran would have those funds available to start a new life and to assure that he would not be immediately homeless upon his release from prison.  The Board agrees that this is a valid point and must be seriously considered.  In this case, the Veteran's prediction that he would become homeless upon release from prison if he had no funds is shown to be entirely correct.  The Veteran did become homeless upon his release from prison.  However, granting a waiver of recovery of the benefits now, two years after the Veteran's release, will not prevent the circumstances of homelessness from arising.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The purpose of compensation for service-connected disabilities is to compensate for impairment in earning capacity due to those disabilities.  8 U.S.C.A. § 1155 (indicating schedule of ratings for service-connected disabilities should be based on "average impairments of earning capacity"); 38 C.F.R. § 4.1.  

The Veteran was incarcerated for several years, and had no outside earning capacity that could be impaired.  Recovery of the overpayment during the Veteran's continued incarceration did not defeat the purpose for which the benefits were intended.  The Veteran submitted evidence of financial hardship immediately after his release from prison in September 2012, and his benefits were restored to the 100 percent rate on that date.  See October 2012 VETSNET Compensation and Pension Award.  This fact should assist the Veteran is avoiding homelessness. 

The Board finds that failure to require the Veteran to make restitution would unfairly enrich the Veteran.  The Veteran retained and spent all benefits issued to him after incarceration.  The Board also notes that an overpayment created by receipt of full benefits during an earlier period of incarceration was waived in February 2000).  Under these circumstances, the Board finds that to waive recovery of the entire overpayment would constitute unjust enrichment at the expense of the Government.  At this point, the debt has been fully recouped and the Veteran's benefits restored, so waiver of a portion of the debt would not affect the Veteran's ability to procure the necessities of life prior to his prison release.

The final factor that the Board is explicitly required to consider is whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay service-connected disability benefits.

The Board finds, despite some mitigating factors, that the greater weight of the evidence is against granting the request for a waiver.  The Board has also considered the propriety of the granting a partial waiver.  See, e.g., Narron v. West, 13 Vet. App. 223, 228 (1999) (holding Board should consider partial waiver where appropriate).  

The Veteran was incarcerated during repayment of the debt, so recovery of the overpayment did not defeat the purpose for which the benefits were intended.  The custodian of the Veteran's son had the right to seek apportioned benefits, and the Veteran was so notified.  There is no evidence that the Veteran relinquished any right or incurred any obligation in reliance on the continued payment of the benefit.  The Veteran has been released from incarceration and his benefit payments have been resumed at the full rate.  As no debt has been recouped since the Veteran's release from incarceration, the preponderance of the evidence is against granting a partial waiver.  

Recovery of the entire amount of the overpayment during the Veteran's incarceration was not unequitable or against good conscience.  The Board notes that, although the claims files and electronic files do not reflect when the Veteran's overpayment was cleared, a November 2009 statement of the Committee on Waivers reflects that about half of the Veteran's overpayment remained, at a time about three years prior to the Veteran's release, which would be consistent with complete recoupment of the debt prior to the Veteran's release.  

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435, 439 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As discussed above, the Veteran acknowledged notification and has had a full and fair opportunity to contest the validity of the debt, to contest the amount of the debt, and to request a waiver of recovery of that debt.  Remand for additional notice or development is not required.  

ORDER

The Veteran's request for a waiver of recovery of an overpayment of $8,222.94 or any portion thereof recouped during the Veteran's incarceration is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


